Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 03/14/2022, have been entered and made of record.

Claims 6-7 and 16-17 are canceled.
Claims 1-5, 8-15, and 18-27 are pending with claims 1, 3 and 10 being amended and claims 26 and 27 being newly added.

Claims 1-3, 10 and 24-27 are double-rejected.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 10 and 24-27 rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (“Barral”) [U.S Patent Application Pub. 2019/0110856 A1] in view of Stallman et al. (“Stallman”) [U.S Patent No. 10,360,531]

Regarding claim 1, Barral meets the claim limitations as follows (emphasis added):
A method of remotely supporting a surgery assistant robot [Fig. 1, 3B, 11 disclose examples of surgical robot coupled to network  server and data store], comprising: 

receiving at least one piece of operation information (i.e. ‘surgical video’) [para. 0047-0048, 0050-0051, 0093] concerning an operation of the surgery assistant robot, by a server device (e.g. computing device 360 or server 1140) [Fig. 3B, 11; para. 0050-0051, 0093] via an external network (e.g. network 370 or 1160) [Fig. 3B, 11; para. 0050-0051, 0093] that performs (e.g. Machine Learning (ML)) a remote support (i.e. network support) [Fig. 3B, 11] for the surgery assistant robot during the operation thereof [para. 0047-0048: ‘if a bleeding event is detected, … to capture the bleeding event and any responses from the surgeon to the event’; ‘real-time processing to events’], wherein the server device is located in a facility different (i.e. ‘located many miles apart’) [para. 0040] from a medical facility where the surgery assistant robot is located (i.e. wireless network or cloud/internet server) [para. 0039, 0041-0042, 0048: ‘the ML technique resident … in a cloud server’]; 

storing the operation information in a storage data-communicably connected to the server device [para. 0050-0051: ‘The computing device 320 also saves video information to the data store 330’; para. 0093, 0095: ‘The surgical robot 1170 may upload surgical videos to the server 1140’];

detecting an abnormality in the surgery assistant robot, or an abnormal situation (i.e. a ‘bleeding event is detected’) [para. 0047-0048] in the vicinity of the surgery assistant robot, based on the at least one piece of operation information;

establishing [Fig. 1, 3B, 11; para. 0039, 0150:’ wirelessly’], in response to a request (e.g. sharing command) [Fig. 10, 11; para. 0085-0096: disclose ‘The sharing command may be sent to the server 1140’ to teach in response to the sharing command from a user terminal, ‘the sever 1140 may generate one or more new videos’ or ‘transmit the message in the web portal application’] for bidirectional communication transmitted from the surgery assistant robot (i.e. a surgical robot not shown) or a terminal device (i.e. a surgical robot not shown or a remote user terminal) [Fig. 11; para. 0053: ‘1110-1120’ or ‘1130’; para. 0091]  in the medical facility where the surgery assistant robot is located, based on detecting the abnormality; or in response to detecting the abnormality or the abnormal situation by the server device, a bidirectional communication between the server device and at least one of the surgery assistant robot or the terminal device  [Fig. 1, 3B, 11; para. 0150 discloses various bidirectional communication network] to perform the remote support for the surgery assistant robot during the operation thereof [para. 0047-0048: ‘if a bleeding event is detected, … to capture the bleeding event and any responses from the surgeon to the event’; ‘real-time processing to events’; ‘the detected step of the surgical procedure may be presented to the surgeon on the display’]; and 

transmitting data (i.e. ‘shared video’; ‘the message’) [para. 0091-0095: ‘initial bookmarks and metadata’] generated by processing the operation information [para. 0093: ‘The uploaded surgical videos may be processed at the server 1140 … to provide initial bookmarks and metadata’], using the established bidirectional communication, from the server device to at least one of the surgery assistant robot or the terminal device via the external network [para. 0053, 0095: disclose ‘a web-portal-based’ transmitting processed videos to user terminals] to perform the remote support.
Barral does not disclose explicitly the following claim limitations (emphasis added):
detecting an abnormality in the surgery assistant robot, or an abnormal situation in the vicinity of the surgery assistant robot, based on the at least one piece of operation information;
establishing, in response to a request for bidirectional communication transmitted from the surgery assistant robot or a terminal device in the medical facility where the surgery assistant robot is located, based on detecting the abnormality; or in response to detecting the abnormality or the abnormal situation by the server device, a bidirectional communication between the server device and at least one of the surgery assistant robot or the terminal device to perform the remote support for the surgery assistant robot during the operation thereof;
However in the same field of endeavor Stallman discloses the deficient claim as follows: 
detecting an abnormality in the surgery assistant robot (i.e. ‘Determine that a failure condition exists …’) [Fig. 5: ‘530’; col. 15, ll. 40-55], or an abnormal situation in the vicinity of the surgery assistant robot, based on the at least one piece of operation information;
establishing, in response to a request (i.e. ‘request human assistance’) [Fig. 5: ‘540’; col. 15, ll. 40-55] for bidirectional communication transmitted from the surgery assistant robot or a terminal device in the medical facility where the surgery assistant robot is located, based on detecting the abnormality [Fig. 5; col. 15, ll. 40-55]; or in response to detecting the abnormality or the abnormal situation by the server device, a bidirectional communication between the server device and at least one of the surgery assistant robot or the terminal device to perform the remote support (i.e. ‘Receive an instruction … from the human assistance’) [Fig. 5: ‘550’; col. 15, ll. 40-55: ] for the surgery assistant robot during the operation thereof;
Barral and Stallman are combinable because they are from the same field of robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral and Stallman as motivation to remotely control a surgical robot when an abnormality in the robot is detected in order to ensure safeguards.


Regarding claim 2, Barral meets the claim limitations as follows:
The method according to claim 1, wherein the operation information comprises an image photographed by the surgery assistant robot [Fig. 3B, 11; para. 0031: one or more endoscopic cameras; para. 0050: ‘a camera 310, which is a part of a surgical robot’].


Regarding claim 3, Barral meets the claim limitations as follows:
The method according to claim 1, further comprising: receiving, by the server device, the at least one piece of operation information comprising an image photographed by a camera that photographs an inside of a room in which the surgery assistant robot is installed [Fig. 1, 3B, 11; para. 0031: one or more endoscopic cameras; para. 0050: ‘a camera 310, which is a part of a surgical robot’].


Regarding claim 10, all claim limitations are set forth as claim 1 in the system form and rejected as per discussion for claim 1.


Regarding claim 24, Barral meets the claim limitations as follows (emphasis added):
The method according to claim 1, further comprising: analyzing the operation information by the server device as the processing [para. 0032: ‘The video processing server includes several trained ML techniques that are capable of recognizing different types of surgical procedures’], wherein the data (e.g. markers or annotated or ‘shared video’) [para. 0034; 0049-0050; 0091-0095: ‘initial bookmarks and metadata’] transmitted from the server device to at least one of the surgery assistant robot or the terminal device [para. 0049-0050, 0152, 0053, 0095: disclose ‘a web-portal-based’ transmitting processed videos to user terminals] comprises data generated by the analyzing.


Regarding claim 25, Barral meets the claim limitations as follows (emphasis added):
The method according to claim 1, further comprising: selecting one of application programs (‘several trained ML techniques) [para. 0032, 0104-0105, 0113-0115] installed the server device; and analyzing the operation information by the server device, using the application program, as the processing, wherein the data (e.g. markers or annotated or ‘shared video’) [para. 0034; 0049-0050; 0091-0095: ‘initial bookmarks and metadata’] transmitted from the server device to at least one of the surgery assistant robot or the terminal device [para. 0049-0050, 0152, 0053, 0095: disclose ‘a web-portal-based’ transmitting processed videos to user terminals] comprises data generated by the analyzing.


Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (“Barral”) [U.S Patent Application Pub. 2019/0110856 A1] in view of Stallman et al. (“Stallman”) [U.S Patent No. 10,360,531] further in view of Matsumoto et al. (“Matusmoto”) [US 2006/0217841 A1]


Regarding claim 26, Barral in view of Stallman meets the claim limitations set forth in claim 1.
Barral does not disclose explicitly the following claim limitations (emphasis added):
The method of remotely supporting a surgery assistant robot according to claim 1, wherein detecting the abnormality in the surgery assistant robot, comprises: detecting the abnormality by the surgery assistant robot; and transmitting the request for bidirectional communication from the surgery assistant robot in response to an operation of a switch or a button on the surgery assistant robot after the abnormality is detected.
However in the same field of endeavor Matsumoto discloses the deficient claim as follows: 
wherein detecting the abnormality in the surgery assistant robot, comprises: detecting the abnormality by the surgery assistant robot; and transmitting the request for bidirectional communication from the surgery assistant robot in response to an operation of a switch [Fig. 2: stop switch 46; para. 0106: ‘the stop switch 46 may be an abnormal state detecting means for detecting an abnormal state of the robot’] or a button on the surgery assistant robot after the abnormality is detected.
Barral, Stallman and Matsumoto are combinable because they are from the same field of robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral, Stallman and Matsumoto as motivation to remotely control a surgical robot when an abnormality of the robot is detected by a switch (i.e. a button) in order to ensure safeguards.


Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (“Barral”) [U.S Patent Application Pub. 2019/0110856 A1] in view of Stallman et al. (“Stallman”) [U.S Patent No. 10,360,531] further in view of Kamon et al. (“Kamon”) [US 2015/0342689 A1]


Regarding claim 27, Barral in view of Stallman meets the claim limitations set forth in claim 1.
Barral does not disclose explicitly the following claim limitations (emphasis added):
The method of remotely supporting a surgery assistant robot according to claim 1, wherein detecting the abnormality in the surgery assistant robot, comprises: detecting the abnormality by the surgery assistant robot; and transmitting the request for bidirectional communication from the terminal device in response to an operation of a button on the terminal device after the abnormality is detected.
However in the same field of endeavor Kamon discloses the deficient claim as follows: 
wherein detecting the abnormality in the surgery assistant robot, comprises: detecting the abnormality by the surgery assistant robot; and transmitting the request for bidirectional communication from the terminal device in response to an operation of a button on the terminal device [Fig. 1: ‘Detection switch’ 6;  para. 0062: ‘6 can be provided … for detecting abnormality of the operator] after the abnormality is detected.
Barral, Stallman and Kamon are combinable because they are from the same field of robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral, Stallman and Kamon as motivation to remotely control a surgical robot when an abnormality of the operator is detected by a switch (i.e. a button) in order to ensure safeguards.




Claims 1-5, 8, 10, 12-14, 18, 21 and 23-25 rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (“Barral”) [U.S Patent Application Pub. 2019/0110856 A1] in view of Hasser et al. (“Hasser”) [U.S Patent Application Pub. 2007/0167702 A1 provided in IDS filed on 04/07/2020] further in view of Stallman et al. (“Stallman”) [U.S Patent No. 10,360,531]


Regarding claim 1, Barral meets the claim limitations as follows (emphasis added):
A method of remotely supporting a surgery assistant robot [Fig. 1, 3B, 11 disclose examples of surgical robot coupled to network  server and data store], comprising: 

receiving at least one piece of operation information (i.e. ‘surgical video’) [para. 0047-0048, 0050-0051, 0093] concerning an operation of the surgery assistant robot, by a server device (e.g. computing device 360 or server 1140) [Fig. 3B, 11; para. 0050-0051, 0093] via an external network (e.g. network 370 or 1160) [Fig. 3B, 11; para. 0050-0051, 0093] that performs (e.g. Machine Learning (ML)) a remote support (i.e. network support) [Fig. 3B, 11] for the surgery assistant robot during the operation thereof [para. 0047-0048: ‘if a bleeding event is detected, … to capture the bleeding event and any responses from the surgeon to the event’; ‘real-time processing to events’], wherein the server device is located in a facility different (i.e. ‘located many miles apart’) [para. 0040] from a medical facility where the surgery assistant robot is located (i.e. wireless network or cloud/internet server) [para. 0039, 0041-0042, 0048: ‘the ML technique resident … in a cloud server’]; 

storing the operation information in a storage data-communicably connected to the server device [para. 0050-0051: ‘The computing device 320 also saves video information to the data store 330’; para. 0093, 0095: ‘The surgical robot 1170 may upload surgical videos to the server 1140’];

detecting an abnormality in the surgery assistant robot, or an abnormal situation (i.e. a ‘bleeding event is detected’) [para. 0047-0048] in the vicinity of the surgery assistant robot, based on the at least one piece of operation information;

establishing [Fig. 1, 3B, 11; para. 0039, 0150:’ wirelessly’], in response to a request (e.g. sharing command) [Fig. 10, 11; para. 0085-0096: disclose ‘The sharing command may be sent to the server 1140’ to teach in response to the sharing command from a user terminal, ‘the sever 1140 may generate one or more new videos’ or ‘transmit the message in the web portal application’] for bidirectional communication transmitted from the surgery assistant robot (i.e. a surgical robot not shown) or a terminal device (i.e. a surgical robot not shown or a remote user terminal) [Fig. 11; para. 0053: ‘1110-1120’ or ‘1130’; para. 0091]  in the medical facility where the surgery assistant robot is located, based on detecting the abnormality; or in response to detecting the abnormality or the abnormal situation by the server device, a bidirectional communication between the server device and at least one of the surgery assistant robot or the terminal device  [Fig. 1, 3B, 11; para. 0150 discloses various bidirectional communication network] to perform the remote support for the surgery assistant robot during the operation thereof [para. 0047-0048: ‘if a bleeding event is detected, … to capture the bleeding event and any responses from the surgeon to the event’; ‘real-time processing to events’; ‘the detected step of the surgical procedure may be presented to the surgeon on the display’]; and 

transmitting data (i.e. ‘shared video’; ‘the message’) [para. 0091-0095: ‘initial bookmarks and metadata’] generated by processing the operation information [para. 0093: ‘The uploaded surgical videos may be processed at the server 1140 … to provide initial bookmarks and metadata’], using the established bidirectional communication, from the server device to at least one of the surgery assistant robot or the terminal device via the external network [para. 0053, 0095: disclose ‘a web-portal-based’ transmitting processed videos to user terminals] to perform the remote support.
Barral does not disclose explicitly the following claim limitations (emphasis added):
detecting an abnormality in the surgery assistant robot, or an abnormal situation in the vicinity of the surgery assistant robot, based on the at least one piece of operation information;
establishing, in response to a request for bidirectional communication transmitted from the surgery assistant robot or a terminal device in the medical facility where the surgery assistant robot is located, based on detecting the abnormality; or in response to detecting the abnormality or the abnormal situation by the server device, a bidirectional communication between the server device and at least one of the surgery assistant robot or the terminal device to perform the remote support for the surgery assistant robot during the operation thereof;

transmitting data generated by processing the operation information, using the established bidirectional communication, from the server device to at least one of the surgery assistant robot or the terminal device via the external network to perform the remote support.
However in the same field of endeavor Hasser discloses the deficient claim as follows: 
transmitting data generated by processing the operation information, using the established bidirectional communication, from the server device (i.e. an expert computer) [Fig. 3, 4, 5] to at least one of the surgery assistant robot (i.e. ‘the telestration graphic input 503 to the surgeon computer 302’ of slave robotic 305) [Fig. 3, 4, 5] or the terminal device via the external network [para. 0022, 0048-0053: ‘The surgeon computer 302 then processes the telestration graphic input received from the expert computer 312 so that a 3D view of the telestration graphic input may be displayed as an overlay to a 3D view of its corresponding anatomical structure in the 3D display 303’] to perform the remote support.
Barral and Hasser are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral and Hasser as motivation to include telestration graphic input for an overlay to a 3D view of the anatomical structure.
Neither Barral nor Hasser discloses explicitly the following claim limitations (emphasis added):
detecting an abnormality in the surgery assistant robot, or an abnormal situation in the vicinity of the surgery assistant robot, based on the at least one piece of operation information;
establishing, in response to a request for bidirectional communication transmitted from the surgery assistant robot or a terminal device in the medical facility where the surgery assistant robot is located, based on detecting the abnormality; or in response to detecting the abnormality or the abnormal situation by the server device, a bidirectional communication between the server device and at least one of the surgery assistant robot or the terminal device to perform the remote support for the surgery assistant robot during the operation thereof;
However in the same field of endeavor Stallman discloses the deficient claim as follows: 
detecting an abnormality in the surgery assistant robot (i.e. ‘Determine that a failure condition exists …’) [Fig. 5: ‘530’; col. 15, ll. 40-55], or an abnormal situation in the vicinity of the surgery assistant robot, based on the at least one piece of operation information;
establishing, in response to a request (i.e. ‘request human assistance’) [Fig. 5: ‘540’; col. 15, ll. 40-55] for bidirectional communication transmitted from the surgery assistant robot or a terminal device in the medical facility where the surgery assistant robot is located, based on detecting the abnormality [Fig. 5; col. 15, ll. 40-55]; or in response to detecting the abnormality or the abnormal situation by the server device, a bidirectional communication between the server device and at least one of the surgery assistant robot or the terminal device to perform the remote support (i.e. ‘Receive an instruction … from the human assistance’) [Fig. 5: ‘550’; col. 15, ll. 40-55: ] for the surgery assistant robot during the operation thereof;
Barral, Hasser and Stallman are combinable because they are from the same field of robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral, Hasser and Stallman as motivation to remotely control a surgical robot when an abnormality in the robot is detected in order to ensure safeguards.


Regarding claim 2, Barral meets the claim limitations as follows:
The method according to claim 1, wherein the operation information comprises an image photographed by the surgery assistant robot [Fig. 3B, 11; para. 0031: one or more endoscopic cameras; para. 0050: ‘a camera 310, which is a part of a surgical robot’].


Regarding claim 3, Barral meets the claim limitations as follows:
The method according to claim 1, further comprising: receiving, by the server device an image photographed by a camera that photographs an inside of a room in which the surgery assistant robot is installed [Fig. 1, 3B, 11; para. 0031: one or more endoscopic cameras; para. 0050: ‘a camera 310, which is a part of a surgical robot’].


Regarding claim 4, Barral meets the claim limitations set forth in claim 2.
Barral does not disclose explicitly the following claim limitations (emphasis added):
The method according to claim 2, further comprising: receiving, by the server device, data to be superimposed on the image.
However in the same field of endeavor Hasser discloses the deficient claim as follows: 
receiving, by the server device (i.e. ‘the expert computer’) [Fig. 5, 6; para. 0022, 0051, 0059 disclose the expert console receiving ‘a telestration graphic input by an operator’ and ‘transmit the telestration graphic input’], data to be superimposed on the image [Fig. 6; para. 0022, 0051, 0059: ‘The Mentor Surgeon (M) may then draw a telestration graphic on the surface of the touch screen 313 using a digital pen (such as the digital pen 136 coupled to the mentor master control station 131)’].
Barral and Hasser are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral and Hasser as motivation to include telestration graphic input for an overlay to a 3D view of the anatomical structure.


Regarding claim 5, Barral meets the claim limitations set forth in claim 4.
Barral does not disclose explicitly the following claim limitations (emphasis added):
The method according to claim 4, further comprising: transmitting, after the predetermined event, a processed image, on which the data is superimposed on the image, from the server device to at least one of the surgery assistant robot or the terminal device.
However in the same field of endeavor Hasser discloses the deficient claim as follows: 
transmitting, after the predetermined event, a processed image [para. 0051-0053: ‘The expert computer 312 may then automatically transmit information of the telestration graphic input to the surgeon computer 302 real-time’], on which the data is superimposed on the image [See rejection of claim 4 limitation: “receiving, by the server device, data to be superimposed on the image”], from the server device to at least one of the surgery assistant robot or the terminal device.
Barral and Hasser are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral and Hasser as motivation to include telestration graphic input for an overlay to a 3D view of the anatomical structure.


Regarding claim 8, Barral meets the claim limitations as follows (emphasis added):
The method of remotely supporting a surgery assistant robot according to claim 1, further comprising:
adjusting a frame rate of an image photographed by at least one of a surgery assistant robot or a camera [para. 0045: ‘increase its sampling rate from the video feed, e.g. from 1 frame/second to 10 frames second’] that photographs an inside of a room in which the surgery assistant robot is installed; and 
transmitting the image (i.e. ‘surgical video’) [para. 0050-0051, 0093], the frame rate of which is adjusted, to the server device (e.g. computing device 360 or server 1140) [Fig. 3B, 11; para. 0050-0051, 0093], wherein: the image is transmitted via an external network (e.g. network 370 or 1160) [Fig. 3B, 11; para. 0050-0051, 0093].


Regarding claim 10, all claim limitations are set forth as claim 1 in the system form and rejected as per discussion for claim 1.


Regarding claim 12, Barral meets the claim limitations as follows:
The remote support system according to claim 10, wherein the surgery assistant robot comprises: a patient-side device comprising a first manipulator to which an endoscope is attached and a second manipulator to which a surgical instrument is attached [Fig. 1 shows manipulators]; and
a remote operation device that remotely operates the first manipulator and the second manipulator.
Barral does not disclose explicitly the following claim limitations (emphasis added):
wherein the surgery assistant robot comprises: a patient-side device comprising a first manipulator to which an endoscope is attached and a second manipulator to which a surgical instrument is attached; and a remote operation device that remotely operates the first manipulator and the second manipulator.
However in the same field of endeavor Hasser discloses the deficient claim as follows: 
wherein the surgery assistant robot comprises: a patient-side device comprising a first manipulator to which an endoscope is attached [Fig. 1: three manipulators 121-123; para. 0035-0041: ‘A stereoscope endoscope is … coupled to the distal ends of the slave robotic mechanisms’, e.g. 122; para. 0049] and a second manipulator to which a surgical instrument is attached [Fig. 1: three manipulators 121-123; para. 0035-0041: ‘Others of the surgery-related devices may be various tools … such as clamps, graspers, scissors, staplers, and needle holders’]; and 

a remote operation device (i.e. The Operating Surgeon (S)) [Fig. 1; para. 0050: ‘The Operating Surgeon (S) then manipulates master manipulators 304 …  to drive slave robotic mechanism 305 (such as slave robotic mechanism 121 and 123 and consequently, their attached surgery-related devices’] that remotely operates the first manipulator and the second manipulator.
Barral and Hasser are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral and Hasser as motivation to include telestration graphic input for an overlay to a 3D view of the anatomical structure.


Regarding claim 13, Barral meets the claim limitations as follows:
The remote support system according to claim 10, wherein the surgery assistant robot comprises: a first patient-side device comprising a first manipulator to which an endoscope is attached  [Fig. 1 shows manipulators ]; a second patient-side device comprising a second manipulator [Fig. 1 shows manipulators ] to which a surgical instrument is attached; and a remote operation device that remotely operates the first manipulator and the second manipulator.
Barral does not disclose explicitly the following claim limitations (emphasis added):
wherein the surgery assistant robot comprises: a first patient-side device comprising a first manipulator to which an endoscope is attached  [Fig. 1 shows manipulators ]; a second patient-side device comprising a second manipulator [Fig. 1 shows manipulators ] to which a surgical instrument is attached; and a remote operation device that remotely operates the first manipulator and the second manipulator.
However in the same field of endeavor Hasser discloses the deficient claim as follows: 
wherein the surgery assistant robot comprises: a first patient-side device comprising a first manipulator to which an endoscope is attached [Fig. 1: three manipulators 121-123; para. 0035-0041: ‘A stereoscope endoscope is … coupled to the distal ends of the slave robotic mechanisms’, e.g. 122; para. 0049]; a second patient-side device comprising a second manipulator to which a surgical instrument is attached [Fig. 1: three manipulators 121-123; para. 0035-0041: ‘Others of the surgery-related devices may be various tools … such as clamps, graspers, scissors, staplers, and needle holders’]; and a remote operation device that remotely operates the first manipulator and the second manipulator (i.e. The Operating Surgeon (S)) [Fig. 1; para. 0050: ‘The Operating Surgeon (S) then manipulates master manipulators 304 …  to drive slave robotic mechanism 305 (such as slave robotic mechanism 121 and 123 and consequently, their attached surgery-related devices’], and at least one of the first patient-side device, the second patient-side device.
Barral and Hasser are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral and Hasser as motivation to include telestration graphic input for an overlay to a 3D view of the anatomical structure.


Regarding claim 14, Barral meets the claim limitations as follows:
The remote support system according to claim 12, wherein the surgery assistant robot further comprises an image processing device [Fig. 3B, 11: computing device 320 or 1170; para. 0050: ‘the computing device 320 may sample the video signals and provide certain frames to the ML technique(s) 322a-n for processing] that applies image processing to an image photographed by the endoscope, the image processing device is communicably connected to the server device [Fig. 3B, 11; para. 0051, 0093: ‘a remote computing device’; or ‘server 1140 via network 1160’ ], and the bidirectional communication is established between the second terminal device and the image processing device.


Regarding claim 18, Barral meets the claim limitations as follows:
The remote support system according to claim 10, wherein the server device receives an image photographed by a photographing device that photographs a state of a room in which the surgery assistant robot is installed [Fig. 3B].
Barral does not disclose explicitly the following claim limitations (emphasis added):
wherein the server device receives an image photographed by a photographing device that photographs a state of a room in which the surgery assistant robot is installed.
However in the same field of endeavor Hasser discloses the deficient claim as follows: 
wherein the server device (i.e. ‘a remote Mentor Surgeon M’) receives an image photographed by a photographing device [Fig. 1, 3, 5; 7; para. 0048-0053: disclose camera view at ‘the surgical site with a patient’ is transmitted through video communication interfaces 306 and 316 to an expert or mentor computer 312’] that photographs a state of a room in which the surgery assistant robot is installed.
Barral and Hasser are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral and Hasser as motivation to include telestration graphic input for an overlay to a 3D view of the anatomical structure.


Regarding claim 21, Barral meets the claim limitations as follows:
The remote support system according to claim 10, further comprising a second terminal device [Fig. 11: user devices 1110, 1120, or mobile device 1130; para. 0053] connected to the server device, wherein the server device receives an image photographed by an endoscope attached to the surgery assistant robot and transmits (i.e. share) [Fig. 13: ‘1370’; para: 0092-0095 describe “share type”] the received image to at least the second terminal device after the bidirectional communication is established [Fig. 11: network 1160].


Regarding claim 23, Barral meets the claim limitations as follows:
The remote support system according to claim 21, wherein, in response to an input (i.e. ‘sharing command’) of data to be superimposed on the image at the second terminal device (i.e. share) [Fig. 13: ‘1370’; para: 0092-0095 describe “share type”], the server device transmits the data to at least one of the surgery assistant robot or the terminal device [Fig. 13].
Barral does not disclose explicitly the following claim limitations (emphasis added):
wherein, in response to an input of data to be superimposed on the image at the second terminal device, the server device transmits the data to at least one of the surgery assistant robot or the terminal device.
However in the same field of endeavor Hasser discloses the deficient claim as follows: 
wherein, in response to an input of data [Fig. 6; para. 0022, 0051, 0059: ‘The Mentor Surgeon (M) may then draw a telestration graphic on the surface of the touch screen 313 using a digital pen (such as the digital pen 136 coupled to the mentor master control station 131)’] to be superimposed on the image at the second terminal device (i.e. ‘the expert computer’) [Fig. 5, 6; para. 0022, 0051, 0059 disclose the expert console receiving ‘a telestration graphic input by an operator’ and ‘transmit the telestration graphic input’], the server device transmits the data to at least one of the surgery assistant robot [para. 0051-0053: ‘The expert computer 312 may then automatically transmit information of the telestration graphic input to the surgeon computer 302 real-time’] or the terminal device.
Barral and Hasser are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral and Hasser as motivation to include telestration graphic input for an overlay to a 3D view of the anatomical structure.


Regarding claim 24, Barral meets the claim limitations as follows (emphasis added):
The method according to claim 1, further comprising: analyzing the operation information by the server device as the processing [para. 0032: ‘The video processing server includes several trained ML techniques that are capable of recognizing different types of surgical procedures’], wherein the data (e.g. markers or annotated or ‘shared video’) [para. 0034; 0049-0050; 0091-0095: ‘initial bookmarks and metadata’] transmitted from the server device to at least one of the surgery assistant robot or the terminal device [para. 0049-0050, 0152, 0053, 0095: disclose ‘a web-portal-based’ transmitting processed videos to user terminals] comprises data generated by the analyzing.
Barral does not disclose explicitly the following claim limitations (emphasis added):
wherein the data transmitted from the server device to at least one of the surgery assistant robot or the terminal device comprises data generated by the analyzing.
However in the same field of endeavor Hasser discloses the deficient claim as follows: 
the data (i.e. ‘the telestration graphic input 503 to the surgeon computer 302’ of slave robotic 305) [Fig. 3, 4, 5] transmitted from the server device (i.e. an expert computer) [Fig. 3, 4, 5] to at least one of the surgery assistant robot [para. 0022, 0048-0053: ‘The surgeon computer 302 then processes the telestration graphic input received from the expert computer 312 so that a 3D view of the telestration graphic input may be displayed as an overlay to a 3D view of its corresponding anatomical structure in the 3D display 303’] or the terminal device comprises data generated by the analyzing.
Barral and Hasser are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral and Hasser as motivation to include telestration graphic input for an overlay to a 3D view of the anatomical structure.


Regarding claim 25, Barral meets the claim limitations as follows (emphasis added):
The method according to claim 1, further comprising: selecting one of application programs (‘several trained ML techniques) [para. 0032, 0104-0105, 0113-0115] installed the server device; and analyzing the operation information by the server device, using the application program, as the processing, wherein the data (e.g. markers or annotated or ‘shared video’) [para. 0034; 0049-0050; 0091-0095: ‘initial bookmarks and metadata’] transmitted from the server device to at least one of the surgery assistant robot or the terminal device [para. 0049-0050, 0152, 0053, 0095: disclose ‘a web-portal-based’ transmitting processed videos to user terminals] comprises data generated by the analyzing.
Barral does not disclose explicitly the following claim limitations (emphasis added):
wherein the data transmitted from the server device to at least one of the surgery assistant robot or the terminal device comprises data generated by the analyzing.
However in the same field of endeavor Hasser discloses the deficient claim as follows: 
the data (i.e. ‘the telestration graphic input 503 to the surgeon computer 302’ of slave robotic 305) [Fig. 3, 4, 5] transmitted from the server device (i.e. an expert computer) [Fig. 3, 4, 5] to at least one of the surgery assistant robot [para. 0022, 0048-0053: ‘The surgeon computer 302 then processes the telestration graphic input received from the expert computer 312 so that a 3D view of the telestration graphic input may be displayed as an overlay to a 3D view of its corresponding anatomical structure in the 3D display 303’] or the terminal device comprises data generated by the analyzing.
Barral and Hasser are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral and Hasser as motivation to include telestration graphic input for an overlay to a 3D view of the anatomical structure.



Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (“Barral”) [U.S Patent Application Pub. 2019/0110856 A1 provided in IDS filed on 04/07/2020] in view of Hasser et al. (“Hasser”) [U.S Patent Application Pub. 2007/0167702 A1 provided in IDS filed on 04/07/2020] further in view of Stallman et al. (“Stallman”) [U.S Patent No. 10,360,531] further in view of Zziwa (“Zziwa”) [U.S Patent Application Pub. 2013/0253940 A1] 

Regarding claim 9, Barral meets the claim limitations as follows (emphasis added):
The method of remotely supporting a surgery assistant robot according to claim 1, further comprising: processing an image photographed [para. 0045: ‘provide the frame to the ML technique for processing’] by at least one of the surgery assistant robot or a camera that photographs an inside of a room where the surgery assistant robot is installed, by image processing of visually obscuring identifiable information that enables a person to be identified; and transmitting an image (i.e. ‘surgical video’) [para. 0050-0051, 0093] obtained by the image processing to the server device (e.g. computing device 360 or server 1140) [Fig. 3B, 11; para. 0050-0051, 0093], wherein the image is transmitted via the external network (e.g. network 370 or 1160) [Fig. 3B, 11; para. 0050-0051, 0093].
Barral does not disclose explicitly the following claim limitations (emphasis added):
processing an image photographed by at least one of a surgery assistant robot or a camera that photographs an inside of a room where the surgery assistant robot is installed, by image processing of visually obscuring identifiable information that enables a person to be identified.
However in the same field of endeavor Zziwa discloses the deficient claim as follows: 
processing an image photographed by at least one of a surgery assistant robot or a camera that photographs an inside of a room where the surgery assistant robot is installed, by image processing of visually obscuring identifiable information that enables a person to be identified [para. 0040: ‘In certain embodiments relating to the medical context, information identifying an individual or patient (e.g., a photograph or video showing a unique tattoo or the individual's entire face, or an image containing a patient's name) may be removed or obscured to avoid running afoul of laws or regulations (e.g., the U.S. Health Insurance Portability and Accountability Act) that prohibit publication of patient information’].
Barral, Hasser, Stallman and Zziwa are combinable because they are from the same field of medical system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral, Hasser, Stallman and Zziwa as motivation to remove or obscure information identifying an individual or patient so as to comply with the laws (e.g. the U.S. Health Insurance Portability and Accountability Act).



Regarding claim 19, all claim limitations are set forth as claim 9 in the system form and rejected as per discussion for claim 9.



Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (“Barral”) [U.S Patent Application Pub. 2019/0110856 A1] in view of Hasser et al. (“Hasser”) [U.S Patent Application Pub. 2007/0167702 A1 provided in IDS filed on 04/07/2020] further in view of Stallman et al. (“Stallman”) [U.S Patent No. 10,360,531] further in view of Asano et al. (“Asano”) [U.S Patent Application Pub. 2017/0165837 A1 ]


Regarding claim 11, Barral meets the claim limitations set forth in claim 10.
	Barral does not disclose explicitly the following claim limitations (emphasis added):
The remote support system according to claim 10, wherein the server device is communicatively connected to the surgery assistant robot and at least one surgery assistant robot other than the surgery assistant robot.
However in the same field of endeavor Asano discloses the deficient claim as follows: 
wherein the server device is communicatively connected to the surgery assistant robot and at least one surgery assistant robot other than the surgery assistant robot [Fig. 1 shows a support center 205 and data center 201 can communicatively connected to many surgery robotic system 100A, 100B and 100C].
Barral, Hasser, Stallman and Asano are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral, Hasser, Stallman and Asano as motivation to include many medical robotic systems in a communication network (e.g. external network 203 [Asano: Fig. 1]).



Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (“Barral”) [U.S Patent Application Pub. 2019/0110856 A1 provided in IDS filed on 04/07/2020] in view of Hasser et al. (“Hasser”) [U.S Patent Application Pub. 2007/0167702 A1 provided in IDS filed on 04/07/2020]  further in view of Stallman et al. (“Stallman”) [U.S Patent No. 10,360,531] further in view of Schena (“Schena”) [US 2009/0163928 A1]

Regarding claim 15, Barral in view of Hasser meets the claim limitations as follows (emphasis added):
The remote support system according to claim 10, wherein the surgery assistant robot comprises: a robot operating table comprising a top plate on which a patient is placed [Barral: Fig. 1, 11 show a table top where a patient lies; Hasser: Fig. 1] and [Barral: para. 0112: ‘the surgeon may perform a movement’]; and an operation device (i.e. ‘a medical robotic system 100’ that controls manipulators 121-123 in Hasser) [Barral: Fig. 1, 11; Hasser: Fig. 1]  that 
Barral does not disclose explicitly the following claim limitations (emphasis added):
wherein the surgery assistant robot comprises: a robot operating table comprising a top plate on which a patient is placed and a manipulator that moves the top plate; and an operation device that operates the robot operating table.
However in the same field of endeavor Schena discloses the deficient claim as follows: 
wherein the surgery assistant robot comprises: a robot operating table [Fig. 1, 4, 5 show a robotic support arm 150 and patient table 140; para. 0032 ] comprising a top plate on which a patient is placed and a manipulator that moves the top plate [Fig. 1, 4, 5, para. 0031, 0034-0039: ‘The pillar 120 may … raise and lower the attachment structure 130 with respect to the base 110]; and 
an operation device that operates the robot operating table [para. 0031, 0034-0039 describe how the robot support arm 450  operates].
Barral, Hasser, Stallman and Schena are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral, Hasser, Stallman and Schena as motivation to include a robotic operating table so as to facilitate surgery.



Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (“Barral”) [U.S Patent Application Pub. 2019/0110856 A1 provided in IDS filed on 04/07/2020] in view of Hasser et al. (“Hasser”) [U.S Patent Application Pub. 2007/0167702 A1 provided in IDS filed on 04/07/2020] further in view of Stallman et al. (“Stallman”) [U.S Patent No. 10,360,531] further in view of Zziwa (“Zziwa”) [U.S Patent Application Pub. 2013/0253940 A1] further in view of Miller et al. (“Miller”) [U.S Patent Application Pub. 2014/0051921 A1]


Regarding claim 20, Barral meets the claim limitations as follows:
The remote support system according to claim 19, wherein the communication control device transmits the image photographed by the photographing device to the server device (i.e. ‘surgical video’) [para. 0050-0051, 0093] via a communication network (e.g. network 370 or 1160) [Fig. 3B, 11; para. 0050-0051, 0093], and the communication control device monitors a communication load of the communication network and adjusts a frame rate of the image [para. 0045: ‘increase its sampling rate from the video feed, e.g. from 1 frame/second to 10 frames second’] according to the communication load.
Barral does not disclose explicitly the following claim limitations (emphasis added):
the communication control device monitors a communication load of the communication network and adjusts a frame rate of the image according to the communication load.
However in the same field of endeavor Miller discloses the deficient claim as follows: 
the communication control device monitors a communication load of the communication network [Fig. 8: Monitoring Network Bandwidth ‘840’ ‘845’] and adjusts a frame rate of the image [Fig. 8: Adjust frames per second ‘850’]according to the communication load [Fig. 4, 5, 8; para. 0081, 0089, 0098: disclose adjustment of frame rate based on anticipated degree of Change at Constant Bandwidth or Anticipated Network Conditions at Minimal Field of View]
Barral, Hasser, Stallman, Zziwa and Miller are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral, Hasser, Stallman, Zziwa and Miller as motivation to adjust frame rate based on bandwidth and network conditions.


Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (“Barral”) [U.S Patent Application Pub. 2019/0110856 A1 provided in IDS filed on 04/07/2020] in view of Hasser et al. (“Hasser”) [U.S Patent Application Pub. 2007/0167702 A1 provided in IDS filed on 04/07/2020] further in view of Stallman et al. (“Stallman”) [U.S Patent No. 10,360,531] further in view of Katz (“Katz”) [U.S Patent Application Pub. 2009/0173846 A1]


Regarding claim 22, Barral meets the claim limitations as follows:
The remote support system according to claim 21, wherein the server device [Fig. 3B, 11, 13] transmits (i.e. share) [Fig. 13: ‘1370’; para: 0092-0095 describe “share type”] both of an image photographed by a camera that photographs a state of a room in which the surgery assistant robot is installed and an image photographed by an endoscope attached to the surgery assistant robot to at least the second terminal device [Fig. 11: user devices 1110, 1120, or mobile device 1130; para. 0053] after the bidirectional communication is established [Fig. 11: network 1160].
Barral does not disclose explicitly the following claim limitations (emphasis added):
wherein the server device transmits both of an image photographed by a camera that photographs a state of a room in which the surgery assistant robot is installed and an image photographed by an endoscope attached to the surgery assistant robot to at least the second terminal device after the bidirectional communication is established.
However in the same field of endeavor Hasser discloses the deficient claim as follows: 
wherein the server device (i.e. ‘a remote Mentor Surgeon M’) [Fig. 3, 5; 7; para. 0048-0053: disclose camera view at ‘the surgical site with a patient’ is transmitted through video communication interfaces 306 and 316 to an expert or mentor computer 312’] transmits both of an image photographed by a camera that photographs a state of a room [Fig. 1, 3, 5; 7; para. 0048-0053: disclose camera view at ‘the surgical site with a patient’ is transmitted through video communication interfaces 306 and 316 to an expert or mentor computer 312’] in which the surgery assistant robot is installed and an image photographed by an endoscope attached to the surgery assistant robot to at least the second terminal device (i.e. ‘The surgeon computer 302 ) [Fig. 3, 4, 5; para. 0048-0053: ‘The surgeon computer 302 then processes the telestration graphic input received from the expert computer 312 so that a 3D view of the telestration graphic input may be displayed as an overlay to a 3D view of its corresponding anatomical structure in the 3D display 303’] after the bidirectional communication is established
Barral and Hasser are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral and Hasser as motivation to include telestration graphic input for an overlay to a 3D view of the anatomical structure.
Neither Barral nor Hasser discloses explicitly the following claim limitations (emphasis added):
wherein the server device transmits both of an image photographed by a camera that photographs a state of a room in which the surgery assistant robot is installed and an image photographed by an endoscope attached to the surgery assistant robot to at least the second terminal device after the bidirectional communication is established.
However in the same field of endeavor Katz discloses the deficient claim as follows: 
wherein the server device transmits both of an image photographed by a camera that photographs a state of a room [Fig. 3, 5; para. 0032: ‘a room camera’] in which the surgery assistant robot is installed and an image photographed by an endoscope attached to the surgery assistant robot to at least the second terminal device after the bidirectional communication is established.
Barral, Hasser, Stallman and Katz are combinable because they are from the same field of medical robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral, Hasser, Stallman and Katz as motivation to include room camera.


Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (“Barral”) [U.S Patent Application Pub. 2019/0110856 A1] in view of Hasser et al. (“Hasser”) [U.S Patent Application Pub. 2007/0167702 A1 provided in IDS filed on 04/07/2020] further in view of Stallman et al. (“Stallman”) [U.S Patent No. 10,360,531] further in view of Matsumoto et al. (“Matusmoto”) [US 2006/0217841 A1]


Regarding claim 26, Barral in view of Hasser and Stallman meets the claim limitations set forth in claim 1.
Barral does not disclose explicitly the following claim limitations (emphasis added):
The method of remotely supporting a surgery assistant robot according to claim 1, wherein detecting the abnormality in the surgery assistant robot, comprises: detecting the abnormality by the surgery assistant robot; and transmitting the request for bidirectional communication from the surgery assistant robot in response to an operation of a switch or a button on the surgery assistant robot after the abnormality is detected.
However in the same field of endeavor Matsumoto discloses the deficient claim as follows: 
wherein detecting the abnormality in the surgery assistant robot, comprises: detecting the abnormality by the surgery assistant robot; and transmitting the request for bidirectional communication from the surgery assistant robot in response to an operation of a switch [Fig. 2: stop switch 46; para. 0106: ‘the stop switch 46 may be an abnormal state detecting means for detecting an abnormal state of the robot’] or a button on the surgery assistant robot after the abnormality is detected.
Barral, Hasser, Stallman and Matsumoto are combinable because they are from the same field of robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral, Hasser, Stallman and Matsumoto as motivation to remotely control a surgical robot when an abnormality of the robot is detected by a switch (i.e. a button) in order to ensure safeguards.


Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (“Barral”) [U.S Patent Application Pub. 2019/0110856 A1] in view of Hasser et al. (“Hasser”) [U.S Patent Application Pub. 2007/0167702 A1 provided in IDS filed on 04/07/2020] further in view of Stallman et al. (“Stallman”) [U.S Patent No. 10,360,531] further in view of Kamon et al. (“Kamon”) [US 2015/0342689 A1]


Regarding claim 27, Barral in view of Hasser and Stallman meets the claim limitations set forth in claim 1.
Barral does not disclose explicitly the following claim limitations (emphasis added):
The method of remotely supporting a surgery assistant robot according to claim 1, wherein detecting the abnormality in the surgery assistant robot, comprises: detecting the abnormality by the surgery assistant robot; and transmitting the request for bidirectional communication from the terminal device in response to an operation of a button on the terminal device after the abnormality is detected.
However in the same field of endeavor Kamon discloses the deficient claim as follows: 
wherein detecting the abnormality in the surgery assistant robot, comprises: detecting the abnormality by the surgery assistant robot; and transmitting the request for bidirectional communication from the terminal device in response to an operation of a button on the terminal device [Fig. 1: ‘Detection switch’ 6;  para. 0062: ‘6 can be provided … for detecting abnormality of the operator] after the abnormality is detected.
Barral, Hasser, Stallman and Kamon are combinable because they are from the same field of robotic system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Barral, Hasser, Stallman and Kamon as motivation to remotely control a surgical robot when an abnormality of the operator is detected by a switch (i.e. a button) in order to ensure safeguards.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488